DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed September 19, 2021, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Objections
Claim 1 objected to because of the following informalities:  “supporter protruding reardwardly,” should read, “supporter protruding rearwardly” .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng et al. (US20190081311A1).

	As to claim 1, Zeng discloses a battery connection module, comprising: a carrying tray; a plurality of busbars provided to the carrying tray; and a flexible circuit board provided to the carrying tray and electrically and mechanically connected to the plurality of busbars [0007]; 
	a connector provided at an end of the flexible circuit board (The circuit unit 3 comprises a flexible circuit piece 4 and a connector 5, [0087], see figure 1), the connector comprising a connector housing and a plurality of conductive terminals which are provided in the connector housing (The connector 5 comprises an insulating housing 51 and a plurality of terminals 52 provided to the insulating housing 51, [0087]) and electrically and mechanically connected to the flexible circuit board (Each of the plurality of terminals 52 has a tail portion 521 to be fixed to the connector mounting portion 423 at the distal end of the bendable portion 422 and to electrically connected with each conductive line [0087]),

    PNG
    media_image1.png
    738
    1229
    media_image1.png
    Greyscale

(Zeng, figure 1, annotated for illustration)
	 the connector housing having a mating portion at a front end thereof, a base at a rear end thereof and a rear supporter protruding rearwardly from a rear end surface of the base (The insulating housing 51 has a mating end 511a which is adapted to mate with a mating connector, a rear end 511b opposite to the mating end 511a and a bottom surface 512. [0087], see figure 5), 

    PNG
    media_image2.png
    594
    672
    media_image2.png
    Greyscale

(Zeng, figure 5, modified and annotated for illustration)

	the rear end surface of the base and the rear supporter together defining a circuit board receiving recess which is capable of partially receiving the flexible circuit board (Main body 41 and a mounting bar 42 extending integrally from the main body 41…The mounting bar 42 has a connecting portion 421 bending from the main body 41…bendable portion 422 extending from the connecting portion 421, a distal end of the bendable portion 422 consists of a connector mounting portion 423 on which the connector 5 is provided [0087]).; Where the flexible circuit board is extended into connector (5) through connector mounting portion 423.
	and a connector box constructed to one end of the carrying tray and receiving the connector (see figure 9), 

    PNG
    media_image3.png
    759
    955
    media_image3.png
    Greyscale

(Zeng, figure 9, annotated for illustration)
	the connector box comprising a bottom wall (bottom wall (125), [0088]), two side walls (A position-limiting wall 124  [0088] and side wall of side cover 62 see figure 9), a front opening which is defined by the bottom wall and the two side walls together (opening 121 [0088], see figure 8) and corresponds to the mating portion of the connector (latching structure 126 [0088], see figure 8) and an upper opening which allows the connector to be assembled therein (see figure8); 

    PNG
    media_image4.png
    787
    949
    media_image4.png
    Greyscale

(Zeng, figure 8, annotated for illustration)

	a first holding structure being provided between the base of the connector housing and the two side walls of the connector box (as shown in figure 9 above), 
	a second holding structure being provided between the rear supporter of the connector housing and the connector box (Latching structure 513 is formed on a bottom surface 512 of the insulating housing 51 [0088] see figure 7).

    PNG
    media_image5.png
    686
    605
    media_image5.png
    Greyscale

(Zeng, figure 7, annotated for illustration)
	and a third holding structure being provided between the connector housing and the connector box to prevent the connector from detached via the upper opening (Latching block shown in figures 37 and 40 mating with latched hole as shown in figures 40 and 41).

    PNG
    media_image6.png
    900
    1688
    media_image6.png
    Greyscale

(Zeng, figures 37, 40 and 41, modified and annotated for illustration)

	As to claim 2, the rejection of claim 1 is incorporated, Zeng discloses the second holding structure comprises a rear supporter receiving groove which is formed to the connector box and used to receive the rear supporter (Open ends of the position-limiting grooves 513c of the two sliding rails 513a (as shown above in figure 7 on the rear supporter) are respectively correspondingly inserted by the upper stopping portions 1262 of the two protruding rails 126a [0088]). Where protruding rails 126a are formed on the connector box.

	As to claim 3, the rejection of claim 2 is incorporated, Zeng discloses the second holding structure further comprises a recessed groove which is formed to a rear end of the rear supporter (Open ends of the position-limiting grooves 513c of the two sliding rails 513a, [0088], see figure 7)
	and a protruding bar which is formed in the rear supporter receiving groove and correspondingly cooperates with the recessed groove( A hook portion 513b positioned between the two sliding rails 513a to cooperatively latch [0088], see figure 7)

    PNG
    media_image7.png
    716
    851
    media_image7.png
    Greyscale

(Zeng, Figure 7, annotated for illustration)

	As to claim 4, the rejection of claim 2 is incorporated, Zeng discloses the first holding structure comprises two protruding rails which are formed to inner wall surfaces of the two side walls of the connector box (The side cover 62 has two latching hooks 621 [0089]) and two protruding rail cooperate grooves which are formed to two side surfaces of the base and correspondingly cooperate with the two protruding rails (The position-limiting wall 124 of the seat body 12 is formed with two latching holes 124a to respectively allow the latching hooks 621 to latch [0089]).

	As to claim 5, the rejection of claim 4 is incorporated, Zeng discloses lower ends of the two protruding rail cooperate grooves are opened and upper ends of the two protruding rail cooperate grooves are closed. (As shown in figure 10 with the connection of side cover 62 the limitation is met.)

    PNG
    media_image8.png
    733
    1167
    media_image8.png
    Greyscale

(Zeng, figure 10, annotated for illustration)

	As to claim 6, the rejection of claim 1 is incorporated, Zeng discloses the third holding structure comprises a latching block which is formed to a side surface of the rear supporter and a latched hole which is formed to an inner wall surface of the side wall of the connector box and correspondingly cooperates with the latching block. (Latching block shown in figures 37 and 40 mating with latched hole as shown in figures 40 and 41).

    PNG
    media_image6.png
    900
    1688
    media_image6.png
    Greyscale

(Zeng, figures 37, 40 and 41, modified and annotated for illustration)

	As to claim 7, the rejection of claim 1 is incorporated, Zeng discloses the connector box is formed with a circuit board receiving groove which is used to partially receive the flexible circuit board. (As shown in figure 3 seat body (12) has a groove between two protrusions which accommodates, the mounting bar 42, which the mounting bar 42 has one bendable portion 422, the bendable portion 422 extends from a lower end of the connecting portion 421 [0091], as shown in figure 4) 

    PNG
    media_image9.png
    823
    1524
    media_image9.png
    Greyscale

(Zeng, figures 3 and 4, modified and annotated for illustration)

	As to claim 8, the rejection of claim 1 is incorporated, Zeng discloses end plate positioned below the bottom wall of the connector box (box body (72), [0090] as shown in figure 11), 

    PNG
    media_image10.png
    456
    367
    media_image10.png
    Greyscale

(Zeng, figure 11)
	the end plate has a hollow structure and has a plurality of partitioning ribs (as shown in figure 13)

    PNG
    media_image11.png
    888
    1104
    media_image11.png
    Greyscale

(Zeng, 13, modified and annotated for illustration)

    PNG
    media_image12.png
    671
    899
    media_image12.png
    Greyscale

(Zeng, 7, annotated for illustration)

	 and a first hollow groove and a second hollow groove which are partitioned by the plurality of partitioning ribs (The two rib portions 1261 of protruding rails 126a [0088], see figure 13), the bottom wall of the connector box has a first protruding portion (513a, figure 7) and a second protruding portion (513a, figure 7) which are respectively received in the first hollow groove and the second hollow groove of the end plate (the two sliding rails 513a and the two protruding rails 126a are inserted with each other [0088]) and a limiting groove which is defined by the first protruding portion and the second protruding portion together and receives the partitioning rib between the first hollow groove and the second hollow groove. (Two sliding rails 513a is formed with a position-limiting groove 513c closed at one end to cooperatively accommodate the upper stopping portion 1262 of the corresponding protruding rail 126a, [0088])

	As to claim 9, the rejection of claim 8 is incorporated, Zeng discloses the first protruding portion constitutes a protruding structure having three sides (see figure7), the first hollow groove constitutes a groove structure having three sides (see figure 13 above), the second protruding portion corresponds to one of the three sides of the first protruding portion and forms a linear protruding structure.(see figure 7).

    PNG
    media_image13.png
    803
    1358
    media_image13.png
    Greyscale

(Zeng figure 7, annotated for illustration)

	As to claim 10, Zeng discloses a battery connection module, comprising: a carrying tray; a plurality of busbars provided to the carrying tray; and a flexible circuit board provided to the carrying tray and electrically and mechanically connected to the plurality of busbars [0007]; 
	a connector provided at an end of the flexible circuit board (The circuit unit 3 comprises a flexible circuit piece 4 and a connector 5, [0087], see figure 1), the connector comprising a connector housing and a plurality of conductive terminals which are provided in the connector housing (The connector 5 comprises an insulating housing 51 and a plurality of terminals 52 provided to the insulating housing 51, [0087]) and electrically and mechanically connected to the flexible circuit board (Each of the plurality of terminals 52 has a tail portion 521 to be fixed to the connector mounting portion 423 at the distal end of the bendable portion 422 and to electrically connected with each conductive line [0087]),

    PNG
    media_image1.png
    738
    1229
    media_image1.png
    Greyscale

(Zeng, figure 1, annotated for illustration)
and a connector box constructed to one end of the carrying tray and receiving the connector (see figure 9), 

    PNG
    media_image3.png
    759
    955
    media_image3.png
    Greyscale

(Zeng, figure 9, annotated for illustration)
	the connector box comprising a bottom wall (bottom wall (125), [0088]), two side walls (A position-limiting wall 124  [0088] and side wall of side cover 62 see figure 9), a front opening which is defined by the bottom wall and the two side walls together (opening 121 [0088], see figure 8) and corresponds to the mating portion of the connector (latching structure 126 [0088], see figure 8) and an upper opening which allows the connector to be assembled therein (see figure8); 

    PNG
    media_image4.png
    787
    949
    media_image4.png
    Greyscale

(Zeng, figure 8, annotated for illustration)
	end plate positioned below the bottom wall of the connector box (box body (72), [0090] as shown in figure 11), 

    PNG
    media_image10.png
    456
    367
    media_image10.png
    Greyscale

(Zeng, figure 11)
	the end plate has a hollow structure and has a plurality of partitioning ribs (as shown in figure 13)

    PNG
    media_image14.png
    834
    972
    media_image14.png
    Greyscale

(Zeng, 13, modified and annotated for illustration)

    PNG
    media_image12.png
    671
    899
    media_image12.png
    Greyscale

(Zeng, 7, annotated for illustration)
	hollow groove which is partitioned by the plurality of partitioning ribs (The two rib portions 1261 of protruding rails 126a [0088], see figure 13), the bottom wall of the connector box has a protruding portion (513a, figure 7) respectively received in the first hollow groove of the end plate (sliding rails 513a and the two protruding rails 126a are inserted with each other [0088]).

	As to claim 11, the rejection of claim 10 is incorporated, Zeng discloses the protruding portion comprises a first protruding portion first protruding portion (513a, figure 7)  and a second protruding portion first protruding portion (513a, figure 7), the bottom wall of the connector further has a limiting groove which is defined by the first protruding portion and the second protruding portion together, (Two sliding rails 513a is formed with a position-limiting groove 513c [0088])
 the hollow groove comprises a first hollow groove and a second hollow groove which respectively receive the first protruding portion and the second protruding portion, (the two sliding rails 513a (protruding portions) and the two protruding rails 126a (grooves) are inserted with each other [0088])
	the limiting groove receives the partitioning rib between the first hollow groove and the second hollow groove. (Two sliding rails 513a is formed with a position-limiting groove 513c closed at one end to cooperatively accommodate the upper stopping portion 1262 of the corresponding protruding rail 126a, [0088])

 a first protruding portion (513a, figure 7) and a second protruding portion (513a, figure 7) which are respectively received in the first hollow groove and the second hollow groove of the end plate (the two sliding rails 513a and the two protruding rails 126a are inserted with each other [0088]) and a limiting groove which is defined by the first protruding portion and the second protruding portion together and receives the partitioning rib between the first hollow groove and the second hollow groove. (Two sliding rails 513a is formed with a position-limiting groove 513c closed at one end to cooperatively accommodate the upper stopping portion 1262 of the corresponding protruding rail 126a, [0088])


	As to claim 12, the rejection of claim 11 is incorporated, Zeng discloses the first protruding portion constitutes a protruding structure having three sides (see figure 7), the first hollow groove constitutes a groove structure having three sides (see figure 13).


    PNG
    media_image15.png
    928
    1808
    media_image15.png
    Greyscale
(Zeng, Figure 7 and 13, modified and annotated for illustration)

	As to claim 13, the rejection of claim 12 is incorporated, Zeng discloses the second protruding portion corresponds to one of the three sides of the first protruding portion and forms a linear protruding structure (see figure 7).

    PNG
    media_image16.png
    817
    1039
    media_image16.png
    Greyscale

(Zeng, Figure 7, annotated for illustration)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
		Cao et al. (US20190305271A1)  A composite end plate and a battery module. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728